United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3462
                                   ___________

Montollie Warren,                      *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Northern
                                       * District of Iowa.
Fort Dodge Correctional Facility;      *
Mike Babcock; Karen Anderson;          * [UNPUBLISHED]
Cornell Smith; John Baldwin;           *
Tom Conley,                            *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: April 19, 2010
                                Filed: April 23, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

      Montollie Warren appeals the district court’s1 order granting summary
judgment to Fort Dodge Correctional Facility (FDCF) and several prison officials, and
denying Warren’s Federal Rule of Civil Procedure 37(b) motion for a default
judgment, in his pro se 42 U.S.C. § 1983 action.


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       Following careful de novo review, see Rouse v. Benson, 193 F.3d 936, 939 (8th
Cir. 1999), we conclude that the district court properly granted summary judgment,
and we also find no abuse of discretion in the court’s denial of Warren’s motion for
a default judgment, see Crump v. Versa Prods., Inc., 400 F.3d 1104, 1110 (8th Cir.
2005) (standard of review for denial of Rule 37 motion for sanctions). Accordingly,
we affirm. See 8th Cir. R. 47B. However, we modify the dismissal of FDCF to be
with prejudice. See Monroe v. Ark. State Univ., 495 F.3d 591, 594 (8th Cir. 2007)
(Eleventh Amendment bars claims against state agencies for any kind of relief); Tex.
Cmty. Bank, N.A. v. Mo. Dep’t of Soc. Servs., Div. of Med. Servs., 232 F.3d 942, 943
(8th Cir. 2000) (where Eleventh Amendment barred suit, state agency was entitled to
dismissal with prejudice).
                       ______________________________




                                        -2-